DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Examiner’s Note
	The Examiner acknowledges Applicant’s amendment to claims 20, 41, & 57.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0199460 A1), in view of Meier (AU 2966392 (A)) and van Lengerich (US 2004/0017017 A1).
Lee et al. teach an edible packets  (such as for breath freshening agents, therapeutic agents) formed of a water-soluble film comprising a mixture of water-soluble polymer, such as polyvinyl alcohol (PVA) (paragraph [0026]), a plasticizer and a combatibilizing agent (paragraph [0001]), such as a modified starch.  For example, the modified starch includes hydroxypropylated starch or hydroxyethyl starch with about 2 – 3 wt.% level of ethoxylation (paragraph [0035]). The water-soluble polymer (PVA) is present in the amount of 20 – 90 wt.% based on the total weight of the film (paragraph [0029]).  The compatibilizing agent is present in the amount of 15 phr to 20 phr (paragraph [0034]).
Lee et al. do not teach the amylose content of the starch (claim 1).
Meier teaches transparent film dissolved in water for packaging materials (description, pgs. 2 – 3), wherein the films are composed of high amylose content starches, preferably 65 – 95 wt.% amylose. The starch is preferably chemically modified (description, pg. 4). Transparent films containing a high amylose content may be easily dissolved in water (description, pgs. 2 – 3).
Therefore, based on the teachings of Meier, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use starch containing high amylose content (greater than or equal to 65 – 95% by weight) in order to achieve a transparent film easily dissolved in water. 
Lee et al. do not explicitly teach the starch is non-gelatinized. 
van Lengerich et al. teach encapsulated edible products, wherein the capsule is formed of a non-plasticizable matrix components which may be used to increase the rate of release of encapsulants from the matrix. A preferred non-plasticizable material material is non-gelatinized starch (paragraph [0052]).
Therefore, based on the teachings of van Lengerich, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use non-gelatinized starch as the starch material of Lee et al. in order to increase the rate of release of the encapsulated items within the water-soluble film packets.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (EP 1418196 B1; submitted by Applicant with IDS on 4/17/2018), in view of Meier (AU 2966392 (A)) and Shi (US 2011/0213101 A1).
With regard to claim 1, Kitamura et al. teach a water-soluble film formed into a sealed packaging material, such as a bag (pouch defining an interior pouch volume) comprising a detergent composition for clothes (paragraphs [0002], [0054], & [0061]).  The film comprises 100 parts by weight polyvinyl alcohol resin (PVOH) (paragraph [0008]), such as a PVOH copolymer.  When the total parts by weight of the film is calculated based on percent by weight (paragraph [0008]), the PVOH is present in the amount of about 55 wt.% to about 82 wt.%.  Furthermore, the film contains plasticizer and stabilizer (paragraphs [0008] & [0033]).  When starch is used as an organic filler (paragraphs [0036] & [0040]), it is present in the amount of 2 – 30 parts by weight (phr) (paragraph [0037]). Examples of modified starch include hydroxypropyl modified starch (paragraph [0040]).
Kitamura et al. do not teach the amylose content of the starch.
Meier teaches transparent film dissolved in water for packaging materials (description, pgs. 2 – 3), wherein the films are composed of high amylose content starches, preferably 65 – 95 wt.% amylose. The starch is preferably chemically modified (description, pg. 4). Transparent films containing a high amylose content may be dissolved in water (description, pgs. 2 – 3).
Therefore, based on the teachings of Meier, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use starch containing high amylose content (greater than or equal to 65 – 95% by weight) in order to achieve a transparent film easily dissolved in water after use and disposed without difficulty via a municipal clarification plant.
Kitamura et al. do not explicitly teach the starch is non-gelatinized. 
Shi teaches a packaging film composition includes organic fillers in order to decrease self-adhesion, lower the cost, and increase the modulus of elasticity of polymer blends. Preferred organic fillers include ungelatinized starch granules (paragraph [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the starch organic filler taught by Kitamura et al. to be ungelatinized starch granules because Shi teaches ungelatinized starch organic filler can lower the cost and increase the modulus of elasticity of the polymer blend.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al., in view of Khalil et al. (Starch/stärke 47 (1995) No. 10. S. 394-398), Shi (US 2011/0213101 A1), and Labeque (US 2011/0152159 A1).
Kitamura et al. teach a water-soluble film formed into a sealed packaging material, such as a bag (pouch defining an interior pouch volume) comprising a detergent composition for clothes (paragraphs [0002], [0054], & [0061]).  The film comprises 100 parts by weight polyvinyl alcohol resin (PVOH) (paragraph [0008]), such as a PVOH copolymer.  When the total parts by weight of the film is calculated based on percent by weight (paragraph [0008]), the PVOH is present in the amount of about 55 wt.% to about 82 wt.%, which is overlaps with Applicant’s claimed range of about 60 wt.% to about 95 wt.%.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, the film contains plasticizer and stabilizer (paragraphs [0008] & [0033]).  When chemically modified starch is used as an organic filler (paragraphs [0036] & [0040]), it is present in the amount of 2 – 30 parts by weight (phr) (paragraph [0037]). Examples of modified starch include hydroxypropyl modified starch (paragraph [0040]).
Kitamura et al. do not teach the percent modification of the starch.
Khalil et al. teach a direct correlation between the % acetyl content (degree of modification) of starch and water solubility percentage (Figs. 3 - 4). The presence of acetyl groups in the starch molecules open the structure of starch acts in favor of solubility.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the degree of acetylation (i.e. hydroxypropylation) of the starch through routine experimentation to achieve the desired water solubility. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Kitamura et al. do not explicitly teach the starch is non-gelatinized. 
Shi teaches a packaging film composition includes organic fillers in order to decrease self-adhesion, lower the cost, and increase the modulus of elasticity of polymer blends. Preferred organic fillers include ungelatinized starch granules (paragraph [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the starch organic filler taught by Kitamura et al. to be ungelatinized starch granules because Shi teaches ungelatinized starch organic filler can lower the cost and increase the modulus of elasticity of the polymer blend.
Kitamura et al. do not teach the gloss-to-gloss coefficient of friction.
Labeque teaches a water-soluble film comprising PVOH, starch, etc. A surface of the water-soluble film of a pouch may be dusted with fine powder to reduce the coefficient of friction (paragraph [0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the concentration of additives, such as fine powders on the surface of the film through routine experimentation in order to achieve a film having the gloss-to-gloss coefficient of friction.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 41 – 43, 45 – 56, 74, & 77 – 81 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (EP 1418196 B1; submitted by Applicant with IDS on 4/17/2018), in view of Shi (US 2011/0213101 A1) and Meier (AU 2966392 (A)).
With regard to claim 41, Kitamura et al. teach a water-soluble film formed into a sealed packaging material, such as a bag (pouch defining an interior pouch volume) comprising a detergent composition for clothes (paragraphs [0002], [0054], & [0061]).  The film comprises 100 parts by weight polyvinyl alcohol resin (PVOH) (paragraph [0008]), such as a PVOH copolymer.  When the total parts by weight of the film is calculated based on percent by weight (paragraph [0008]), the PVOH is present in the amount of about 55 wt.% to about 82 wt.%.  Furthermore, the film contains plasticizer and stabilizer (paragraphs [0008] & [0033]).  When starch is used as an organic filler (paragraphs [0036] & [0040]), it is present in the amount of 2 – 30 parts by weight (phr) (paragraph [0037]). Examples of starch include natural sources (unmodified) or chemically modified (paragraph [0040]).
Kitamura et al. do not teach the amylose content of the starch.
Meier teaches transparent film dissolved in water for packaging materials (description, pgs. 2 – 3), wherein the films are composed of high amylose content starches, containing at least 50 wt.% amylose. The starch is preferably chemically modified (description, pg. 4). Transparent films containing a high amylose content may be easily dissolved in water (description, pgs. 2 – 3).
Therefore, based on the teachings of Meier, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use starch containing high amylose content (greater than or equal to 50 wt.% by weight) in order to achieve a transparent film easily dissolved in water after use and disposed without difficulty via a municipal clarification plant. 
The references cited above do not teach the starch is non-gelatinized.
Kitamura et al. do not explicitly teach the starch is non-gelatinized. 
Shi teaches a packaging film composition includes organic fillers in order to decrease self-adhesion, lower the cost, and increase the modulus of elasticity of polymer blends. Preferred organic fillers include ungelatinized starch granules (paragraph [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the starch organic filler taught by Kitamura et al. to be ungelatinized starch granules because Shi teaches ungelatinized starch organic filler can lower the cost and increase the modulus of elasticity of the polymer blend.
	Kitamura et al. also do not teach the gloss to gloss static coefficient of friction.	
Applicant’s Examples 2e & 2k are the only working examples tested by Applicant which meet each of these claims.  

Example 2e
Example 2k
Prior art teaching
Unmodified starch
7.87 phr
7.87 phr
Kitamura et al.: 
2 – 30 parts by weight, per 100 parts PVOH (phr)
PVOH
About 74 wt.%
About 74 wt.%
Kitamura et al.: about 55 wt.% to about 82 wt.%
Amylose content
25 wt.%
80 wt.%
Meier: greater than 50%, preferably 65 – 95 wt.%.
Plasticizer
26 phr
26 phr
Kitamura et al: 
20 – 50 parts by weight plasticizer (phr)


However, as discussed above, the water-soluble film taught by the prior art is substantially identical in structure and produced by substantially identical process as Applicant’s claimed film.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP § 2112.
As discussed above, Kitamura et al. do not teach heating the composition of the film higher than Applicant’s examples 1a, 1b, or 1c. Therefore, the combined teaches of Kitamura and Meir would inherently have the same properties, such as a gloss-to-gloss static coefficient of friction of about 5 or less.

With regard to claim 42, Kitamura et al. teach in the case when the total parts by weight of the film is calculated based on percent by weight (paragraph [0008]), the PVOH is present in the amount of about 55 wt.% to about 82 wt.%. 
With regard to claim 43, Kitamura et al. teach the amount of about 81 wt.% PVOH is slightly lower than Applicant’s claimed range of about 85 – 95 wt.%. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955); see also Peterson, 315F.3d at 1330, 65 USPQ2d at 1382. See MPEP 2144.05.
With regard to claim 45, Kitamura et al. teach in the case when the starch is used as an organic filler (paragraphs [0036] & [0040]) present in the amount of 2 – 30 parts by weight (phr) (paragraph [0037]).
With regard to claim 46, Kitamura et al. also do not teach the gloss to gloss static coefficient of friction. 
However, as discussed above, the water-soluble film taught by the prior art is substantially identical in structure and produced by substantially identical process as Applicant’s claimed film.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP § 2112.
With regard to claim 47, as discussed above for claim 41, Meier teaches an amylose content in the range of greater than 50 wt.%, which overlaps with Applicant’s claimed range of about 40 wt.% to about 60 wt.%.
With regard to claim 48, Kitamura et al. teach the film contains 20 – 50 parts by weight plasticizer (phr) (paragraph [0008]).
With regard to claims 49 – 50, Kitamura et al. teach the plasticizer is a mixture of glycerol with at least one of the compounds trimethylolpropane and diglycerol (paragraphs [0008] & [0031]). 
With regard to claim 51, Kitamura et al. teach the film contains a stabilizer (paragraphs [0008] & [0033]).
With regard to claim 52, Kitamura et al. also do not teach the gloss to gloss static coefficient of friction. 
However, as discussed above, the water-soluble film taught by the prior art is substantially identical in structure and produced by substantially identical process as Applicant’s claimed film.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP § 2112
With regard to claim 53, Kitamura et al. teach a water-soluble film formed into a sealed packaging material, such as a bag (pouch defining an interior pouch volume) (paragraphs [0002], [0054], & [0061]).
With regard to claims 54 – 56, Kitamura et al. teach the detergent composition for clothes (paragraphs [0002], [0054], & [0061]).
With regard to claim 74, Kitamura et al. teach in the case when the starch is used as an organic filler (paragraphs [0036] & [0040]), the average particle size is 0.5 to 10 µm (paragraph [0036]).
With regard to claim 77, Kitamura et al. do not teach a working example which tests the solubility in cold water for 90 seconds of a film containing about 8 phr starch and a 76 micron film has a cold water solubility of less than about 90 seconds as measured by MSTM-205. 
	
However, as discussed above, the water-soluble film taught by the prior art is substantially identical in structure and produced by substantially identical process as Applicant’s claimed film.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP § 2112
With regard to claims 78 – 79, Kitamura et al. also do not teach the tensile strength of the film. 
However, as discussed above, the water-soluble film taught by the prior art is substantially identical in structure and produced by substantially identical process as Applicant’s claimed film.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP § 2112.
As discussed above, Kitamura et al. do not teach heating the composition of the film higher than Applicant’s examples 1a, 1b, or 1c. Therefore, the combined teaches of Kitamura and Meir would inherently have the same properties, such as a tensile strength of greater than about 45.
With regard to claims 80 – 81, the film comprises 100 parts by weight polyvinyl alcohol resin (PVOH) (paragraph [0008]), such as a PVOH copolymer having an anionic modification, wherein the anionic group is a carboxyl group, a sulfonic acid group, or a phosphoric acid group (not an acrylate) (paragraphs [0010], [0019], & [0025]).  
	
Claim 75 rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, Shi, and Meier, as applied to claim 41 above, as evidenced by Eden et al. (U.S. Patent No. 5,236,977).
Kitamura et al. do not explicitly teach the gelatinization temperature of the film is between 75°C and 300°C.
However, Eden et al. teach starch with high amylose content, without an alkali present during cooking, has a gelatinization temperature in the range of 135°C to 170°C (Col. 2, Lines 43 – 47).
As discussed above for claim 41, Meier teaches a high amylose content (greater to or equal to 50 wt. %) is preferable for desired properties in water soluble packaging materials.
Therefore, Applicant’s claimed gelatinization temperature is an inherent property of the teachings of Kitamura et al. and Meier.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP § 2112.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (EP 1418196 B1; submitted by Applicant with IDS on 4/17/2018), in view of Meier (AU 2966392 (A)) and Shi (US 2011/0213101 A1).
With regard to claim 57, Kitamura et al. teach the film comprises 100 parts by weight polyvinyl alcohol resin (PVOH) (paragraph [0008]), such as a PVOH copolymer having an anionic modification, wherein the anionic group is a carboxyl group, a sulfonic acid group, or a phosphoric acid group (not an acrylate) (paragraphs [0010], [0019], & [0025]). When the total parts by weight of the film is calculated based on percent by weight (paragraph [0008]), the PVOH is present in the amount of about 55 wt.% to about 82 wt.%. Plasticizer is a mixture of glycerol with at least one of the compounds trimethylolpropane and diglycerol (paragraphs [0008] & [0031]). Examples of starch include natural sources (unmodified) or chemically modified, such as hydroxypropyl modified starch (paragraph [0040]).
Kitamura et al. do not teach the amylose content of the starch.
Meier teaches transparent film dissolved in water for packaging materials (description, pgs. 2 – 3), wherein the films are composed of high amylose content starches, containing at least 50 wt.% amylose, preferably 65 – 95 wt.%. The starch is preferably chemically modified (description, pg. 4). Transparent films containing a high amylose content may be dissolved in water after use and disposed without difficulty via a municipal clarification plant (description, pgs. 2 – 3).
Therefore, based on the teachings of Meier, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use starch containing high amylose content (greater than or equal to 50 wt.% by weight) in order to achieve a transparent film easily dissolved in water after use and disposed without difficulty via a municipal clarification plant. 
Kitamura et al. do not explicitly teach the starch is non-gelatinized. 
Shi teaches a packaging film composition includes organic fillers in order to decrease self-adhesion, lower the cost, and increase the modulus of elasticity of polymer blends. Preferred organic fillers include ungelatinized starch granules (paragraph [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the starch organic filler taught by Kitamura et al. to be ungelatinized starch granules because Shi teaches ungelatinized starch organic filler can lower the cost and increase the modulus of elasticity of the polymer blend.
Kitamura et al. also do not teach the gloss to gloss static coefficient of friction of the film.	
	Applicant’s Examples 2e & 2k are the only working examples tested by Applicant which meet each of these claims.  

Example 2e
Example 2k
Prior art teaching
Unmodified starch
7.87 phr
7.87 phr
Kitamura et al.: 
2 – 30 parts by weight per 100 parts PVOH (phr)
PVOH
About 74 wt.%
About 74 wt.%
Kitamura et al.: about 55 wt.% to about 82 wt.%
Amylose content
25 wt.%
80 wt.%
Meier: greater than 50 wt.% (preferably 65 – 95 wt.%)
Plasticizer
26 phr
26 phr
Kitamura et al: 
20 – 50 parts by weight plasticizer (phr)


However, as discussed above, the water-soluble film taught by the prior art is substantially identical in structure and produced by substantially identical process as Applicant’s claimed film.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP § 2112.

Response to Arguments
Applicant argues, “Initially, Applicant notes that the heading of section 1 of the official action indicates that claim 1 is allegedly unpatentable over Lee in view of Meier, while the description of the rejection provided in section 1 cites Lee, Meier, and Kitamura. Based on the context of the rejection, it appears the Office intended to reject claim 1 over the combination of Lee, Meier, and Kitamura. Accordingly, for the purposes of this response, Applicant interprets the rejection of claim 1 as being over Lee in view of Meier and Kitamura” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: The Examiner made a typographical error by mentioning Kitamura in the rejection of Lee in view of Meier. The rejection of claim 1 has been amended to correct this citation error.

Applicant argues, “Applicant also notes that the heading of section 6 of the official action indicates that claim 57 is allegedly unpatentable over Kitamura in view of Nakatsuka, while the description of the rejection provided in section 6 cites Kitamura and Meier. Based on the context of the rejection, and in view of the Office’s withdrawal of rejections over Nakatuksa as described in sections 8 and 9 in the official action, it appears the Office intended to rejection claim 57 over the combination of Kitamura and Meier. Accordingly, for the purposes of this response, Applicant interprets the rejection of claim 57 as being Kitamura in view of Meier” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant’s interpretation with respect to the citation of references for claim 57 is correct.  The rejection of claim 57 has been amended to correct this citation error.

Applicant argues, “As an initial matter, the person of ordinary skill in the art seeking to improve the films of Lee or Kitamura would not have been motivated to turn to the disclosure of Meier. Lee and Kitamura are directed to polyvinyl alcohol films (i.e., films for which at least 50% of the film-forming resin content is polyvinyl alcohol), while Meier is directed to starch-based films (i.e. films for which at least 50% of the film-forming resin content is starch)…In view of these differences, the person of ordinary skill in the art would have no reason to expect that any benefits provided by a film in which starch is the major (or sole) film-forming resin would transfer to a film in which polyvinyl alcohol is the major film-forming resin” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. All of the cited references teach dissolved in water for packaging materials. Meier et al. has been cited for motivation for the amylose content of the starch. Applicant’s argument regarding the starch/PVOH content is not relevant to the amylose content of the starch already present.

Applicant argues, “The official action repeatedly asserts that it would have been obvious to the person of ordinary skill in the art to modify the films of Lee or Kitamura with high-amylose starch in order to achieve a film that is easily dissolved and disposed without difficulty via a municipal clarification plant, as described in Meier. However, this assertion overlooks that the films of Lee and Kitamura are intended to dissolve in water during use. The person of ordinary skill in the art would have no motivation to modify the films of Lee or Kitamura to achieve a film that is disposed without difficulty at a clarification plant, at least because the films of Lee and Kitamura are intended to dissolve during use and would thus never be subjected to post-use processing such as treatment at a clarification plant. Modifying a film that dissolves during use in order to allegedly improve a property that relates only to post-use treatment, as suggested by the Office, would be moot” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. When the water is present for dissolving the starch (before or after use) is not important. Applicant’s argument focuses on the intended use taught by the reference and not the explicit property and benefits of high-amylose starch explicitly taught by the reference. 
One of ordinary skill in the art would be motivated to use high-amylose starch, as opposed to other forms of starch, in an article that is designed to be a starch containing water-soluble film because the prior art teaches high-amylose starch easily dissolves in water.

Applicant argues, “The Office asserts that Hausmann teaches that ‘[s]tarch polymers are preferable water-soluble polymers for their renewable nature and compostability.’ The Office further asserts that it would have been obvious to one of ordinary skill in the art based on the teachings of Hausmann to modify the water-soluble films of Kitamura with a hydroxypropylated starch comprising about 5% modification ‘for optimizing water solubility properties of water-soluble film.’ See the official action at p. 6.
“Applicant respectfully submits that the Office has misinterpreted the disclosure of Hausmann. Nowhere does Hausmann teach that ‘starch polymers are preferable water-soluble polymers,’ as alleged in the official action. Hausman teaches that the use of starch polymers can ease the burden on landfills due the renewability and compostability of starch. See Hausmann at [0004]. However, Hausmann is silent with regards to water solubility of starch and of the starch-based films described therein. In fact, Hausmann distinguishes hydroxyalkyl-modified starch that comprises at least 85% of the films described therein from water-soluble film additives, including polyvinyl alcohol polymers. Hausmann merely teaches that the starch-based films disclosed therein can include about 1 to 15% of a water-soluble polymer. Id. at [0022]” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As evidence by Khalil et al., alkylation increases the water solubility of the starch.

The Examiner has withdrawn the rejection under Hausmann. A new rejection is made citing Khalil et al.

Applicant argues, “Furthermore, the skilled artisan seeking to improve the solubility Kitramura would not have turned to the disclosure of Hausmann to provide a level of starch modification, at least because Hausmann does not teach that the level of starch modification is expected to have any effect on solubility. Exemplary films of Hausmann comprise only one particular modified starch; thus, the films of Hausmann contain starch with only one particular level of starch modification (6.5%). See Hausmann at [0081] – [0091]. Hausmann does not teach the level of starch modification is a parameter that can be modified to provide any specific benefit to the films, let alone to control the water solubility of the resulting film. Accordingly, Hausmann does not recognize the starch modification level as a result-effective variable for water solubility of a resulting film” (Remarks, 11 – 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The Office did not assert the Hausmann teachings a result-effective variable for water solubility. Applicant has misconstrued the Examiner’s use of the word “optimize” as a legal argument for result-effective variable (MPEP 2144.05 III(C)) instead of the dictionary definition of the word optimize as it was intended in the office action. If the Examiner had intended to argue optimization of a result effective variable in accordance with MPEP 2144.05 III(C), then the Examiner would have explicitly used the words “result effective variable” in the rejection. The value of 6.5% taught in Hausmann’s working example is within Applicant’s claimed range. Therefore, there would be no need for the Examiner to make a result effective variable argument as a motivation for obviousness.
Hausmann teaches a preferred water-soluble polymer for the packaging is hydroxypropylated starch, and a specific example having a modification of 6.5% was used by Hausmann. Therefore, one of ordinary skill in the art would reasonably conclude that a hydroxypropylated starch with 6.5% modification used as the water-soluble polymer of the composition provides the desired water solubility for packaging materials. 

Applicant argues, “As amended, claim 20 recites, in part, a water-soluble film comprising a polyvinyl alcohol present in an amount of about 60 wt.% to about 95 wt.%, based on the total weight of the film. Similar to Meier, discussed above, Hausmann is directed to films including starch as the majority film forming compound. In particular, Hausmann discloses articles from resin compositions with >80% starch content to improve the biodegradability of the resulting resin composition. See Hausmann at [0005]… Thus, as described in detail above with respect to Meier, due to the structural and functional differences between starches and polyvinyl alcohols, the person of ordinary skill in the art would have no reason to expect that any benefits provided by a film in which starch is the major (or sole) film-forming resin would transfer to a film in which polyvinyl alcohol is the major film-forming resin” (Remarks, 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. All of the cited references teach starch dissolvable in water for packaging materials. Hausmann et al. has been cited for motivation for a particular degree of modification of starch molecules, not the content of the starch. Applicant’s argument regarding the starch/PVOH content is not relevant to the degree of modification of the starch already taught by the primary reference.
The Examiner has withdrawn the rejection over Hausmann et al.

Applicant argues, “Applicant respectfully submits that the Office has misinterpreted starch gelatinization. The office action repeatedly refers to a ‘non-gelatinized water-soluble film.’ However, gelatinization is a property of a starch, not a film. The present specification describes that ‘[w]hen starch in water is heated to a temperature greater than or equal to the starch gelatinization temperature of a given starch depends on a variety of properties of the starch, including but not limited to the plant type the starch is sourced from, the degree of crosslinking in the starch, the degree of modification of the starch, and the degree of amylose content.” Additionally, [t]the presence of other chemicals in an aqueous solution can affect the gelatinization properties of the starch.’ See specification at [0084]. The assertions that Lee and Kitamura inherently teach non-gelatinized films thus cannot be clearly interpreted” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The Examiner has removed the phrase “non-gelatinized film” from the office action to avoid any further confusion.

Applicant argues, “In view of… [a] proper reading of the film formation methods disclosed in the specification, Lee does not necessarily teach preparing the films at a lower temperature than that at which the mixtures comprising Applicant’s films were heated, as asserted by the Office” (Remarks, Pg. 14).
Applicant argues, “Kitamura also does not necessarily teach preparing films at a lower temperature than at which Applicant’s films were prepared, as asserted by the Office” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but are moot in view of the new rejection. Applicant’s arguments are with respect to a previous argument of inherency for Applicant’s claim limitation of “non-gelatinized starch.” This rejection has been withdrawn and new rejection has been written to address this claim limitation.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781